Citation Nr: 1138637	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  03-14 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant's spouse had qualifying service (and was a Veteran) for the purposes of establishing entitlement to VA death benefits.



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel






INTRODUCTION

The appellant alleges that her deceased husband had recognized guerilla service with the U.S. Armed Forces of the Far East (USAFFE) during World War II.  He died in August 1989.  The case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from June 2002 and October 2002 decisional letters from the Manila RO.  In a decision issued in February 2004, the Board denied the appellant's spouse Veteran status.  The appellant appealed that decision to the Court (where she was represented by an attorney, Francis M. Jackson, Esq., who has since withdrawn from this case).  In June 2008, the Court issued an order that vacated the February 2004 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in the June 2008 Joint Motion for Remand (Joint Motion) by the parties.  In November 2009 and in October 2010, the case was remanded for additional development in accordance with the Joint Motion and to satisfy notice requirements.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The service department has certified that the appellant's deceased husband had no service as a member of the Philippine Commonwealth Army, including recognized guerrillas, in the service of the United States Armed Forces.





CONCLUSION OF LAW

As the appellant's husband did not have recognized service, he was not a veteran, and the threshold legal requirement for establishing entitlement to VA death benefits is not met.  38 U.S.C.A. §§ 101, 107, 1310, 1541 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1 3.40, 3.41, 3.203 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The appellant was advised of VA's duties to notify and assist in the development of her claim.  While she did not receive complete notice prior to the initial adjudication, a January 2010 letter provided certain essential notice prior to the readjudication of her claim.  Specifically, it explained the evidence necessary to substantiate her claim, the evidence VA was responsible for providing, and the evidence she was responsible for providing.  In compliance with Palor v. Nicholson, 21 Vet. App. 325 (2007), it also advised her of the information or evidence necessary to prove the element of veteran status.  May 2010 and July 2011 supplemental statements of the case (SSOCs) readjudicated the matter after the appellant responded and further development was completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  

The RO sought certification of the appellant's spouse's military service in February 2002.  Pursuant to the instructions outlined in the June 2008 Joint Motion, the RO sought re-certification of his military service in March 2010 and in January 2011.  Since January 2011, the appellant has not submitted any further evidence suggesting that re-certification of her spouse's service/non-service is necessary.  Accordingly, VA's duty to assist is met and the Board will address the merits of the claim.

B. Factual Background

The appellant contends that her spouse had active service with a Philippine guerilla unit.  In her August 2001 VA Form 21-534 (Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child) she identified her spouse as [redacted] and reported his date of birth as January [redacted], 1929.  She also enclosed a November 1997 certification from the General Headquarters of the Armed Forces of the Philippines, Office of the Adjutant General (Form AGNR2) with the following information: [redacted]; service number [redacted]; date and place of birth unknown; date of enlistment, August [redacted], 1946; date of discharge, July [redacted], 1949.  VA sought certification of [redacted] service under the information that the appellant provided in her August 2001 claim, and the service department (via the National Personnel Records Center (NPRC)) certified in February 2002 that he had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces.

In November 2002, the appellant submitted another Form AGNR2, dated in October 2002.  It contained the following information: [redacted]; service number [redacted]; date and place of birth, October [redacted], 1927 - [redacted], Tayabas; date of enlistment, November [redacted], 1943; and date of discharge, February [redacted], 1946.  Based on this additional/varying information (and pursuant to the June 2008 Joint Motion), VA requested that the NPRC conduct another records search based on the various information the appellant had provided via the November 1997 and October 2002 Forms AGNR2.  This request included the following identifying information:

(a) [redacted]; service number [redacted]; date of enlistment, August [redacted], 1946; and date of discharge, July [redacted], 1949.

(b) [redacted]; service number [redacted]; date and place of birth, October [redacted], 1927 - [redacted], Tayabas; date of enlistment, November [redacted], 1943; and date of discharge, February [redacted], 1946.

In March 2010, the NPRC certified again that the appellant's spouse had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces.

Subsequently, and also in March 2010, the appellant submitted a copy of her spouse's PA AGO Form 55, Philippine Army certificate of discharge, dated in April 1946.  It stated that [redacted], service number [redacted], was enlisted at Laguna on April [redacted], 1943, for the Markings Fil-American Forces, and was discharged honorably as of February [redacted], 1946.  As this document provided additional information that had not been previously submitted to the NPRC for certification (namely, an earlier enlistment date as well as the name of a recognized guerrilla unit), another certification of the appellant's spouse's military service was sought.  In January 2011, the NPRC continued its certification that the appellant's spouse had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces.

C. Legal Criteria and Analysis

VA Death Compensation and Pension Benefits are payable to surviving spouses of veterans who meet evidentiary/qualifying requirements.  38 U.S.C.A. §§  1310, 1521, 1524.

"Veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. §  101; 38 C.F.R. §  3.1(d).  Recognized Philippine guerrilla service (under a commissioned U.S. officer or a commissioned officer of the Commonwealth Army, recognized by and cooperating with U.S. Forces) is qualifying service for VA compensation benefits.  38 U.S.C.A. §  107; 38 C.F.R. § 3.40.  Service department certifications will be accepted as establishing both recognized guerrilla service and unrecognized guerrilla service (under a recognized commissioned officer, who was a former member of the U.S. Armed Forces or the Commonwealth Army).  38 C.F.R. §  3.40(d)(2).  The active service of members of the irregular forces guerilla will be the period certified by the service department.  38 C.F.R. §  3.41(d).  See also Duro v. Derwinski, 2 Vet. App. 530 (1992).

For purposes of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and, (3) in the opinion of the VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. §  3.203(a). When the claimant does not submit evidence of service or the evidence does not meet the requirements of this section, the VA shall request verification of service from a service department.  38 C.F.R. § 3.203(c).

The documents submitted by the appellant do not meet the first requirement of 38 C.F.R. § 3.203(a), as they are not documents issued by a United States service department.  She has not submitted a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge from the U.S. Armed Forces.  Therefore, VA sought service department verification of whether the appellant's deceased spouse served in the U.S. Armed Forces in the Philippines (and specifically whether he had guerrilla service as alleged).  Based on the different sets of information in the appellant's August 2001 claim for VA death benefits, the November 1997 Form AGNR2, the October 2002 Form AGNR2, and the April 1946 PA AGO Form 55, the service department (via the NPRC) certified in February 2002, March 2010, and in January 2011 that it had no record of the appellant's husband serving as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces.  These certifications are binding on VA; VA has no authority to change or amend the findings.  Duro, 2 Vet. App. at 530.  If a change of service department certification is what the appellant seeks, her remedy lies with the service department and not with VA.

The appellant has provided no further evidence that would warrant a request for re-certification of her spouse's service/ nonservice by the service department and VA must abide by the service department's certification.  See Capellan v. Peake, 539 F.3d 1737 (Fed Cir. 2008); Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Accordingly, the Board finds the appellant's deceased spouse did not have the requisite service and was not a veteran so as to establish her basic eligibility for VA benefits.  Since the law is dispositive in this matter, the claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

The appeal to establish Veteran status for the appellant's deceased spouse, and her basic legal entitlement to VA death benefits, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


